Citation Nr: 1425348	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-35 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to a compensable initial rating for erectile dysfunction.

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from February 1954 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and February 2011 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  The Veteran timely appealed.   

The Veteran was afforded a RO hearing in May 2012 covering the issue of a higher initial rating for PTSD.  A hearing transcript is of record.  

The Veteran requested a videoconference Board hearing in his June 2012 substantive appeal for erectile dysfunction.  He withdrew his request in May 2014.  

Review of the Virtual VA electronic folder includes updated VA treatment records, which were considered by the RO in June 2012 and November 2012 statements of the case. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of a higher initial rating for PTSD and service connection for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's penile deformity is caused by a non-service connected disease.  




CONCLUSION OF LAW

The criteria establishing an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Codes 7520-22 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The appeal for a higher initial rating for erectile dysfunction arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

A September 2010 letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess, supra.  A remand for additional notification about how to substantiate the claim is not necessary.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's available service treatment records and all of the identified relevant post-service VA and private treatment records.  The record also includes December 2010 VA genitourinary medical opinion and pertinent clinical findings from an August 2011 VA examination that are sufficient to apply the applicable rating criteria to the Veteran's claimed erectile dysfunction.  There is no indication that his service-connected erectile dysfunction has materially worsened since August 2011.  

Briefly, the Board notes that the Veteran is service connected for erectile dysfunction as a consequence of PTSD.  Peyronie's disease is shown to have developed many years after service.  There is absolutely no indication that service connected PTSD is in any way related to Peyronie's disease and the December 2010 examiner's comments indicate as such.  Consequently, a remand for an additional medical opinion would raise no reasonable possibility of substantiating the claim and is unnecessary.  38 C.F.R. § 3.159(d).

The Veteran had a RO hearing in May 2012, but the DRO mistakenly informed him that erectile dysfunction was not on appeal.  The Veteran requested a Board hearing in his June 2012 substantive appeal.  In May 2014, the Veteran withdrew his request for a Board hearing and requested a decision.  The Veteran has not raised any additional issue of prejudice from not having a DRO hearing.  Given the above, the adequacy of the May 2012 DRO hearing is moot.  38 C.F.R. § 3.103(c)(2). 

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied. 

Higher initial rating for erectile dysfunction

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection. The evidence to be considered includes all evidence proffered in support of the original claim. Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's erectile dysfunction is currently evaluated as noncompensable under Diagnostic Code 7522, deformity of the penis.  38 C.F.R. § 4.115b.  Under Diagnostic Code 7522, the only schedular evaluation available is a 20 percent rating for a deformity of the penis with loss of erectile power.  Id.  In this case, a noncompensable rating was assigned even though the schedule did not provide criteria for one because the requirements for the only compensable evaluation were not met.  38 C.F.R. § 4.31.  Diagnostic Code 7522 also instructs the rater to review the claim for entitlement to special monthly compensation under 38 C.F.R. § 3.350. The Board notes that the Veteran was granted special monthly compensation for loss of use of a creative organ, effective August 31, 2010, which is the same effective date as his noncompensable evaluation for erectile dysfunction.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350.  Therefore, he is being compensated for his inability to have an erection.

Private medical records from Dr. L.J. span from 2004 to approximately 2010.  The Veteran initially sought a urological consultation upon complaints of a bent penis.  He had noticed it over the past year.  Dr. L.J. diagnosed Peyronie's disease and proceeded to treat it with injections and then an inflatable prosthesis.  It does not show that the Veteran had any additional penile deformity beyond Peyronie's disease.  

December 2010 VA medical opinion reflects that while the Veteran's erectile dysfunction is caused by Peyronie's disease; PTSD is likely permanently aggravating factor.  

February 2011 RO decision awarded service connected for erectile dysfunction as secondary to service connected PTSD.  In his February 2011 Notice of Disagreement, the Veteran reported that he had total loss of erectile power and has no erectile function. 

The Veteran had a VA/QTC clinical genital examination in August 2011.  Clinical examination showed a penile implant.  There was no urethrovasicular fistula.  Scrotum was normal and varicocele was absent.  The examiner diagnosed erectile dysfunction and linked it to diabetes.  

Dr. L.J. provided an April 2012 letter.  He stated that he had treated the Veteran since 2005 for Peyronie disease and erectile dysfunction.  The Veteran was non-responsive to conservative treatment and had placement of an inflatable prosthesis.  

In his June 2012 substantive appeal, the Veteran reported that the erectile dysfunction has greatly interfered with his sex life and associated it with PTSD.  

Review of the record shows that the only penile deformity is Peyronie disease.  Again, the Veteran is already in receipt of special monthly compensation for erectile dysfunction and these symptoms cannot be considered.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350.  Private medical records from May 2004 clearly document the onset of the Peyronie disease symptoms to the past year.  The medical evidence does not show that the Peyronie disease is in any way related to PTSD.  See December 2010 medical opinion.  In other words, the Veteran has not demonstrated a service connected penile deformity.  

In conclusion, the weight of the evidence is against the claim.  The benefit of the doubt rule is not for application and a compensable rating for erectile dysfunction must be denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable initial rating for service connected erectile dysfunction is denied.  


REMAND

Unfortunately, a remand is required to clarify the June 2012 VA PTSD examination.  The June 2012 VA PTSD examiner diagnosed vascular dementia and PTSD.  He stated that the symptoms were distinguishable, but acknowledged that dementia symptoms may have caused an increase in the PTSD symptoms.  He provided a single global assessment of function (GAF) score.  Another medical opinion and/or examination is needed to distinguish the symptoms caused by service connected PTSD from the non-service connected dementia symptoms.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).  

The Veteran submitted a June 2010 statement from a private audiologist indicating that he had private audiological treatment.  The private audiology records are not of record and it is not clear that the Veteran has been notified as such.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records. 38 C.F.R. § 3.159(e)(2) (2013).  An additional request for the records is needed as detailed below. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take the necessary steps to obtain updated VA mental health treatment records.  Efforts to obtain these records should continue until they are obtained; or it is reasonably certain that they do not exist or that further efforts would be futile.

Request that the Veteran identify and return medical releases for any private psychiatric records since March 2012.  If the Veteran fails to furnish any necessary releases, he should be advised to obtain the records and submit them to VA.  If any requested records cannot be obtained, advise the Veteran of this fact, of the efforts made to obtain the records, and of any additional efforts that will be made with regard to the claims.

2.  Ask the Veteran to provide authorizations for VA to obtain all records of private audiological treatment from Dr. BP.  If the Veteran fails to furnish any necessary releases, he should be advised to obtain the records and submit them to VA. If any requested records cannot be obtained, advise the Veteran of this fact, of the efforts made to obtain the records, and of any additional efforts that will be made with regard to the claims.

3.  After obtaining all updated VA treatment records, schedule the Veteran for another examination with the June 2012 VA examiner.  If he is unavailable, contact a suitably qualified medical examiner.  The claims folder (paper and electronic versions) must be made available and reviewed by the examiner.  

After review, the examiner must provide a detailed assessment of the current severity of the Veteran's psychiatric symptoms solely due to service-connected PTSD.  If the examiner amends the June 2012 medical opinion stating that the dementia and PTSD symptoms are separate and distinguishable, he must provide a detailed explanation.  

For the PTSD symptoms, the examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms and their effect on occupational and social functioning.  

A global assessment of functioning (GAF) score based solely upon the PTSD symptoms must be provided along with an explanation of the score's meaning.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

4.  The agency of original jurisdiction (AOJ) should review the examination reports to insure that they contain the information sought in this remand; and should review the newly received evidence to see if it triggers the need for additional examinations or development.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. Markey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


